Citation Nr: 1512392	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-04 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis, C4-5, status post diskectomy with fusion.

2.  Entitlement to service connection for a left hip disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to August 1970 and from June 1975 to July 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran testified at a videoconference hearing held at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of VA treatment records from January 2004 to January 2013.  The Veterans Benefits Management System (VBMS) contains no documents.


FINDINGS OF FACT

1. The current cervical spondylosis, C4-5, status post diskectomy with fusion is shown to be etiologically related to active military service.

2.  A left hip disability was not manifested during active service, is not shown to be causally or etiologically related to active service, and is not shown to have manifested within one year from the date of separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for cervical spondylosis, C4-5, status post diskectomy with fusion, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).

2.  Service connection for a left hip disability is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

The RO provided pre-adjudication VCAA notice by a letter dated in February 2009.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in June 2010.  As the examination included review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In June 2013, the Veteran testified at a Board hearing.  The Veteran has not identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned AVLJ identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) (2014); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

A. Cervical Spondylosis

In June 2013, the Veteran testified that he was an advanced airborne instructor in service and completed many parachute jumps, which caused his current cervical spondylosis.  He also testified that the nature of his assignment prevented him from seeking medical treatment for injuries sustained in service.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  In December 2004, the Veteran underwent an anterior cervical diskectomy at the C4-5.  The Veteran was diagnosed with cervical spondylosis, C4-5, with intractable right arm pain. 

The Veteran's STRs show that he was seen in January 1978 for neck pain after wearing and testing a new helmet.  

In June 2010, the Veteran underwent a VA examination to determine the etiology of his cervical spondylosis.  After reviewing the Veteran's STRs and claims folder, the VA examiner opined that it was less likely than not that the Veteran's current cervical spondylosis, C4-5, status post anterior diskectomy, was related to active service.  The VA examiner elaborated that the Veteran was only seen once for neck problems in service and that radiographs demonstrate degenerative changes of most of the cervical spine.

In February 2013, the Veteran submitted an opinion from Dr. R.  Dr. R. wrote that he had known the Veteran for 15 years and that after reviewing the Veteran's military history and injuries sustained in repeated airborne jumps that it seemed "well within the realm of probability that the present arthritis and pain within his cervical spine is related to these jumps and injuries." 

As presented above, review of the record shows that there are medical opinions which are favorable and not favorable to the claim on appeal.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion is within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the favorable private opinion dated in February 2013.  The Board rejects the negative VA opinion as the VA examiner  based his opinion on a lack of more than one medical in-service complaints and did not consider the Veteran's competent and credible lay statements.  Conversely, the February 2013 opinion was based on medical principles and applied to the facts of the case.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Dr. R. considered the nature of the Veteran's cervical spine disability, history, and relevant longitudinal complaints in proffering the medical opinion.

The Board has considered the Veteran's statements that his cervical spondylosis, C4-5, status post diskectomy with fusion, was caused by parachute jumps in service.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran to be competent and credible.  Additionally, as the statements are consistent with the evidence of record, the Board finds them probative. 

Based on the foregoing, the Board finds that the weight of the evidence supports the Veteran's claim of service connection for cervical spondylosis, C4-5, status post diskectomy with fusion.

B.  Left Hip

In this case it is undisputed that the Veteran has a current left hip disability.  With regard to an in-service disease or injury, the Veteran testified that the only connection between his left hip disability and service was the fact that he performed parachute jumps.

The Veteran underwent a VA examination in June 2010 to determine the etiology of the degenerative changes of his left hip.  The VA examiner reported that the Veteran had been experiencing intermittent pain in his left hip for 10 years.  After conducting range of motion testing and reviewing the Veteran's X-ray results, the VA examiner determined that the Veteran had minimal degenerative changes with normal bony alignment.  The VA examiner opined that it was less likely as not that the Veteran's degenerative changes of his left hip were caused by his active service.  The VA examiner explained that there was no documentation of a hip injury in-service and that radiographs demonstrated minimal degenerative changes bilaterally, that are common in individuals of the Veteran's age.

The record is devoid of any other nexus opinions.  

The Board has considered the Veteran's statements regarding the degenerative changes of his left hip.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno, 6 Vet. App. at 465.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  The Board finds the Veteran to be competent and credible.  However, the Board does not find his statements to be probative as he has conceded that he did not sustain an injury to his left hip in-service.  Additionally, the VA examiner's conclusion that the Veteran's left hip disability is most likely attributable to the aging process is more probative as it was based on an extensive review of the record, a thorough examination, and the VA examiner's medical expertise.

Chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  The Veteran's left hip disability may not be granted on a presumptive basis as there is no evidence that the Veteran developed arthritis within one year of service.  By the Veteran's own admission at his VA examination, he began to experience hip pain years after service.

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for left hip disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for cervical spondylosis, C4-5, status post diskectomy with fusion, is granted.

Service connection for left hip disability is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


